Citation Nr: 0012069	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-10 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from June 1968 to 
June 1971 and from September 1971 to May 1989.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted TDIU as of February 18, 1997.  

It is necessary to clarify the procedural status of this 
case.  In August 1991, the veteran filed a claim for TDIU.  
The Board assumed jurisdiction over that claim in a November 
1992 decision.  The Board remanded the TDIU claim in November 
1992, January 1995, and October 1996.  Therefore, the claim 
finally granted by the RO in the June 1997 rating decision 
had been pending since 1991.  The rationale for the 
assignment of a February 18, 1997, effective date for the 
grant of TDIU was:  (a) that the veteran did not meet the 
schedular criteria for assignment of TDIU under 38 C.F.R. 
§ 4.16(a) until October 7, 1996, which was the date as of 
which the RO increased the disability rating for his asthma, 
and (b) that he was employed from December 6, 1996, until 
February 17, 1997.

The veteran and his representative argue that an earlier 
effective date is warranted because:  (a) the veteran has 
failed in every attempt since 1991 to remain gainfully 
employed; (b) that the job held for two months in 1996 and 
1997 was not an indication of employability; and (c) that the 
veteran was, in fact, unemployable since 1990-91 and was 
therefore entitled to a TDIU rating.  In an additional TDIU 
claim submitted in 1996, the veteran reported no employment 
since 1991.  However, a report of a VA examination in 1995 to 
evaluate bronchiectasis and asthma, under the heading 
"occupation," it was noted that the veteran was the owner of 
a security company.  It was further reported that "He denies 
that his asthma prevents him from performing his job."

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 16(a) (1999).  
Under these provisions, entitlement must be shown without 
regard to the advancing age of the veteran, and marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 4.16(a), 4.19 (1999).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  With a claim for an increased 
rating, the earliest possible effective date of the award is 
the "date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date."  38 C.F.R. § 3.400(o)(2) 
(1999).  Otherwise, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (1999).

It is true, as the RO stated, that it was only upon 
assignment of a 60 percent disability rating for the 
veteran's asthma that he qualified for consideration of an 
award of TDIU under 38 C.F.R. § 4.16(a).  Prior to assignment 
of that disability rating as of October 7, 1996, he did not 
meet the schedular criteria for assignment of TDIU under 
38 C.F.R. § 4.16(a) requiring, if there is more than one 
disability, that there be a disability rated at least 40 
percent with additional disability sufficient to bring the 
combined rating up to 70 percent.  That does not, however, 
end the inquiry.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (1999).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1999).

The RO has not considered whether an earlier effective date 
can be granted for TDIU based on extraschedular 
consideration.  The Board cannot, at this point, proceed to 
address this question.  The inconsistencies as to the 
veteran's employability status between 1991 and 1996 must be 
resolved, and the RO must ensure that all necessary evidence 
has been developed so that a determination as to whether the 
veteran was entitled to TDIU on an extraschedular basis can 
be made.

Accordingly, this case is remanded for the following:

1.  Ask the veteran to complete another 
VA Form 21-8940, application for TDIU, 
with sufficient detail as to all 
employment, regardless of income earned 
or length of time, between 1991 and 1997.  
In doing so, he must account for the 1995 
statement that he owned a security 
company.  He should provide any and all 
information necessary to substantiate the 
periods of employment (and unemployment) 
listed, to include, in particular, tax 
forms for the years 1994 and 1995 and any 
other relevant information.

2.  Ask the veteran to complete the 
appropriate release form(s) for all 
medical physicians and/or facilities 
where he was treated or hospitalized for 
any service-connected disorder between 
1991 and 1997.  The RO should then review 
the claims file and determine which of 
the referenced records have not yet been 
obtained.  The RO must ensure that all 
referenced VA records have been 
associated with the claims file and 
should also request records from all 
referenced private physicians and/or 
medical facilities.  If any request for 
private medical records is unsuccessful, 
advise the veteran that these treatment 
records are important to his claim and 
that it is his responsibility to submit 
them.  See 38 C.F.R. § 3.159(c) (1999).  
Allow an appropriate period of time 
within which to respond.

3.  Thereafter, readjudicate the 
veteran's claim for an effective date 
earlier than February 18, 1997, for the 
grant of TDIU, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  The RO must 
consider (a) whether referral to the 
appropriate authority pursuant to 
38 C.F.R. § 4.16(b) for consideration of 
an extraschedular evaluation is 
warranted, and (b) whether the veteran 
had "substantially gainful" or 
"marginal" employment at any time prior 
to February 18, 1997.

4.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case.  
Allow them the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




